     Case 2:20-cr-00065 Document 25 Filed 06/23/20 Page 1 of 2 PageID #: 51



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:20-CR-00065

PATRICK NAPIER

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is the defendant’s motion to

continue trial and pretrial deadlines by thirty days.              (ECF No.

24.)    In support of his motion, counsel for the defendant

requests additional time to review discovery and adequately

prepare for trial.      The government does not oppose the requested

continuance.     For good cause shown, defendant’s motion is

GRANTED.

       Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the best interest of the defendant

and the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A),

and GRANTS the defendant’s motion to continue.            In deciding to

grant defendant’s motion, the court considered the factors

outlined in 18 U.S.C. § 3161(h)(7)(B) and finds that denying the

motion “would deny counsel for the defendant . . . the

reasonable time necessary for effective preparation, taking into

account the exercise of due diligence.”           Id. §

3161(h)(7)(B)(iv).
      Case 2:20-cr-00065 Document 25 Filed 06/23/20 Page 2 of 2 PageID #: 52



         Accordingly, the court hereby ORDERS as follows:

I.       Pretrial motions are due to the court by July 13, 2020;

II.      A Pretrial Motions hearing is scheduled for July 20, 2020,

         at 4:00 p.m. in Charleston;

III.     Proposed Voir Dire, Proposed Witness Lists, and Proposed

         Jury Instructions are due to the court by August 11, 2020;

IV.      Trial of this action is continued until 9:30 a.m. on

         Tuesday, August 18, 2020, in Charleston; and

V.       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from the

         filing of the motion until the trial is excludable for

         purposes of the Speedy Trial Act.

       The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

       IT IS SO ORDERED this 23rd day of June, 2020.

                                     ENTER:


                                     David A. Faber
                                     Senior United States District Judge
